107 F.3d 19
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John Joseph VACCARO, Defendant-Appellant.
No. 96-16256.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1997.*Decided Feb. 7, 1997.

Before:  CANBY, HAWKINS, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
John Joseph Vaccaro, a federal prisoner, appeals pro se the denial of his 28 U.S.C. § 2255 motion in which he challenges various aspects of a bail forfeiture order related to his 1985 racketeering convictions.  We review de novo a district court's decision on a section 2255 motion.  We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm.


3
Vaccaro contends that:  (1) the Nevada bail forfeiture judgment of default, entered in 1993, violated the Double Jeopardy Clause because it was based on the same conduct that formed the basis of his 1988 conviction in the Central District of California;  (2) the forfeiture was barred under the doctrine of laches;  and (3) the forfeiture order was excessive because the government never provided an accounting of actual costs or damages.  Vaccaro's claims are not cognizable in a section 2255 motion.  See 28 U.S.C. § 2255 (1994);  see also Sanders v. United States, 373 U.S. 1, 12 (1962) (purpose of section 2255 is to provide a forum in which federal prisoners can challenge erroneous sentences).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3